DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, lines 4-5, note that the recitation of “wherein the semiconductor chip and the substrate comprise a plurality of the harmonic wave termination circuits” would be more complete if --corresponding to each of the plurality of amplifiers—would have been added to the end of line 5, such that it would have been clear that each amplifier corresponds to one harmonic wave termination circuit, because the next paragraph of the claim, indicates that each of the plurality of amplifiers has a corresponding harmonic termination circuit.  
Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaczman (US 2015/0365057).

    PNG
    media_image1.png
    667
    971
    media_image1.png
    Greyscale

Fig. 7B of Kaczman 

Regarding claims 1, Kaczman (i.e. Fig. 7B) disclose a power amplifier circuit (220) comprising:
a substrate (a multi-chip module (MCM) that includes a carrier or package substrate 221); and
a semiconductor chip (a power amplifier die 223) disposed on or above the substrate (221), wherein the semiconductor chip (223) comprises:
a power amplifier (226) configured to amplify a radio frequency signal and to output an amplified signal (through RF_OUT), a first ground terminal (GND), a ground of the power amplifier being coupled to the first ground terminal (through on chip and substrate vias), and a first circuit element (CAP 218) having a first end (bottom end) and a second end (top end), the first end (bottom end) of the first circuit element (218) being electrically coupled to the first ground terminal (GND) without any portion outside the semiconductor chip (CAP 218 is on the chip and connected to the first ground by the via holes of chip to the ground of the substrate) interposed between the first end (bottom end) of the first circuit element and the first ground terminal (GND),
wherein the substrate (221) comprises:
a second circuit element (bondwire 207e) having a first end (bondpad 204e) and a second end (bondpad 205e) and per claims 7 and 9, an inductance component of the second circuit element includes an inductance component of wiring (bond wire, 207e) of the substrate (one (205e) of the bond pads is on the chip and the other bond pad (204e) is on the substrate), the first end (204e) of the second circuit element (207e) being electrically coupled to an output of the power amplifier (204c), the second end (205e) of 
wherein the first circuit element (CAP 218) and the second circuit element (207e) are circuit elements of a harmonic wave termination circuit (§0101), and
wherein the harmonic wave termination circuit is configured to reflect, to the power amplifier, a harmonic wave component of the amplified signal output from the power amplifier (Kaczman teaches harmonic termination circuits presents short (§0077) or open circuit (§0083) for the second or higher harmonic frequency signal components of the output of the power amplifier thereby causing reflections of harmonic wave components). Regarding claim 3, Kaczman further teaches that wherein the substrate (221) further comprises: a power supply circuit (Vcc with choke inductor 211 and CAP 212, §0095) configured to supply the power amplifier with a power supply voltage (Vcc), an output matching circuit (comprising of inductor 217, CAP 216 and CAP 219), the amplified signal output (at bondpad 204c on the substrate 221) from the power amplifier being input to the output matching circuit (217-216-219), a ground terminal (GND of the substrate 221) supplied with a reference potential (GND potential), and a ground portion (region of ground vias of the substrate underneath the chip) that is coupled to the ground terminal (substrate GND through conductive vias), and wherein the ground portion (region of ground vias of the substrate underneath the chip) of the substrate (221) is electrically coupled to the first ground terminal (bottom of the chip is metalized and connected to the ground of the chip through metallized vias, §0096) of the semiconductor chip (223), the power supply circuit (bottom terminal of the CAP 212 is connected to the substrate GND, see Fig. 7B of Kaczman), and the output matching claims 11, 13 and 15, Kaczman also teaches flip chip bonding of the semiconductor chip (amplifier die 223) to the substrate (221, §0100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczman in view of Hase et al. (US 20180226922).
Regarding claim 2, Kaczman discloses the claimed invention, and although not explicit about plurality of amplifiers in parallel, it is a well-known practice in power amplifiers similar to Kaczman to connect plurality of amplifiers in parallel to meet the power requirements at high power amplifications; 

    PNG
    media_image2.png
    523
    965
    media_image2.png
    Greyscale
 
Fig. 10 of Hase 

Hase in a power amplifier module similar to Kaczman shows parallel arrangement of two amplifiers Q1a and Q1b along with separate harmonic termination circuits 140a and 140b corresponding to each of the amplifiers.
Therefore it would have been obvious to a person of ordinary skill in the art to enhance efficiency through harmonic terminations, implement identical harmonic termination circuits for each of the amplifiers of the plurality of amplifiers of the power amplifier chip, where since the wiring is providing the inductive part of the series L-C resonator of the harmonic termination circuit, it would also be obvious to ensuring equal average length of the wiring of each of the harmonic termination circuits corresponding to each of the identical amplifiers of the plurality of amplifiers. Thus claim 2 is an obvious extension of Kaczman’s power amplifier circuit 220 following the teachings of Hase. 
Regarding claim 4, Kaczman further teaches that wherein the substrate (221) further comprises: a power supply circuit (Vcc with choke inductor 211 and CAP 212) configured to supply the power amplifier with a power supply voltage (Vcc), an output matching circuit (comprising of inductor 217, CAP 216 and CAP 219), the amplified 
Further per claims 5 and 6, Kaczman teaches an input circuit (RFIN, §0095) configured to supply the power amplifier with the radio frequency signal, the radio frequency signal being input from outside of the power amplifier circuit (220), and a second ground terminal (inherently there is ground terminal to connect the ground of the input signal), a ground of the input circuit (inherently there is a ground of the RF input signal) being coupled to the second ground terminal, wherein the substrate is a multi-layer substrate (§0094), wherein the ground portion of the substrate comprises: a first ground portion disposed on or in a first layer (since the bottom and top of the substrate needs to have ground portions, and metallized through vias needs to connect the top layer ground to the bottom layer ground, inherently each layer of a multilayer substrates needs to have ground portions) of the substrate, and a second ground portion disposed claims 8 and 10, it is also evident from Fig. 7B of Kaczman that an inductance component of the second circuit element (bond pads, 204e and 205e and bondwire 207e) includes an inductance component of wiring (bond wire, 207e) of the substrate (one (205e) of the bond pads is on the chip and the other bond pad (204e) is on the substrate). According to claims 12 and 14, Kaczman also teaches flip chip bonding of the semiconductor chip (amplifier die 223) to the substrate (221, §0100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAFIZUR RAHMAN/Examiner, Art Unit 2843